913 So. 2d 1253 (2005)
David BURGESS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-4133.
District Court of Appeal of Florida, Second District.
November 16, 2005.
PER CURIAM.
David Burgess appeals the dismissal of his motion for "speedy resolution of a detainer." Mr. Burgess is currently in prison for an offense committed in Pinellas County. A detainer has been placed on him because of a pending affidavit of violation of probation in this Hillsborough County case. We affirm the dismissal order because there is no mechanism by which Mr. Burgess can force the circuit court in Hillsborough County to dispose of the violation of probation while he is in prison on other charges. See Saunders v. State, 837 So. 2d 433 (Fla. 2d DCA 2002). We note, however, that the record suggests that Mr. Burgess's term of probation in the case may have expired before the arrest warrant for the violation was issued. See Sepulveda v. State, 909 So. 2d 568, 570 (Fla. 2d DCA 2005); Baroulette v. McCray, 904 So. 2d 575, 576 (Fla. 3d DCA 2005).
Affirmed.
ALTENBERND, CASANUEVA and SILBERMAN, JJ., Concur.